                               UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF LOUISIANA
                                          MONROE DIVISION
Name of debtor:         Pendon Wynette Hill aka Pendon McKenzie Hill                       Case Number: 14-30766
                        aka Pendon Wynette Washington
                        aka Pendon Wynette McKenzie
Trustee:                E. Eugene Hastings                                                 Chapter 13


AMENDED RESPONSE TO NOTICE OF FINAL CURE PAYMENT FILED ON: 06/03/2019
Pursuant to Federal Bankruptcy Rule 3002.1(g), the Holder listed below is responding to the Notice of Final
Cure Payment filed in the above referenced case.


Name of creditor:           BSI Financial Services                    Last four digits of any number          0782
                                                                      you use to identify the debtor’s
                                                                      account:

Part 1: Pre-Petition Arrears - Court claim no. (if known)8                                     (Docket Entry #               )

   ☒       Creditor agrees that the debtor(s) has paid in full the amount required to cure the pre-petition default to be paid
           through the Chapter 13 Plan as of the date of the Trustee's cure notice.

   ☐       Creditor does not agree that the debtor(s) has paid in full the amount required to cure the pre-petition default to be
           paid through the Chapter 13 Plan as of the date of the Trustee's cure notice.

           If Creditor disagrees:

               Amount of pre-petition arrears due at filing:            $

               Amount received from the Chapter 13 Trustee:             $

               Pre-Petition arrears remaining due:                      $

Part 2: Post-Petition Amounts
   ☐       Creditor agrees that the debtor(s) has paid all post-petition amounts due to be paid to the secured creditor as of the
           date of the Trustee's cure notice.

   ☒       Creditor does not agree that the debtor(s) has paid all post-petition amounts due to be paid to the secured creditor as
           of the date of the Trustee's cure notice.

           If Creditor disagrees:

                Post-Petition amounts remaining due:                   $637.39
 Attached as Schedule of Amounts Outstanding Post-Petition is an itemized account of the post-petition amounts that remain
 unpaid as of the date of the Cure Notice. The amounts identified on the Schedule do not reflect amounts that became or
 may become due after the date of the Cure Notice, including any fees that may have been incurred in the preparation, filing,
 or prosecution of this statement.




  14-30766 - #83 File 07/02/19 Enter 07/02/19 08:30:54 Main Document Pg 1 of 3
                                                 Schedule of Amounts Outstanding

This section itemizes the required cure of post-petition amounts, if any, that the holder contends remain
unpaid as of the date of this statement but may not, due to timing, reflect all payments sent to Creditor as of
the date of the Cure Notice. In addition, the amounts due may include payments reflected in the Trustee's
records but which have not yet been received and/or processed by the Creditor.

Description                                                                         Dates incurred       Amount
1.       Installment Payments                                                       6/1/19               $637.39
2.       Late Charges
3.       Non-sufficient funds (NSF) fees
4.       Attorney fees
5.       Filing fees and court costs
6.       Advertisement costs
7.       Sheriff/auctioneer fees
8.       Title costs
9.       Recording fees
10.      Appraisal/broker's price opinion fees
11.      Property inspection fees
12.      Tax advances (non-escrow)
13.      Insurance advances (non-escrow)

         Escrow shortage or deficiency
         (do not include amounts that are part of
14.      any installment payment.)
15.      Property preservation expenses.
16.      Other.
17.      Total expenses, and charges. Add all of the amounts listed above.                               $637.39



Part 3: Sign Here


     Print Name: Tabitha Mangano

     Title:            Attorney

     Company:          Jackson & McPherson, LLC.                            /s/ Tabitha Mangano
                                                                            Signature

     Address and telephone                   1010 Common Street
     number:                                     Suite 1800                 Date: 07/02/2019
                                            New Orleans, LA 70112



     Telephone: 504-581-9444                             Email:tmangano@jacksonmcpherson.com




      14-30766 - #83 File 07/02/19 Enter 07/02/19 08:30:54 Main Document Pg 2 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF LOUISIANA
                                              MONROE DIVISION
             IN RE:     PENDON WYNETTE HILL                               CASE NO. 14-30766
                        aka Pendon McKenzie Hill
                        aka Pendon Wynette Washington
                        aka Pendon Wynette McKenzie


                        DEBTOR                                            CHAPTER 13

                                         CERTIFICATE OF SERVICE

        I certify that a copy of the Response to Notice of Final Cure Payment of BSI Financial Services has been

served on the Debtor at the address listed below by United States Mail, postage prepaid, and to Debtor's counsel, the

Chapter 13 Trustee and the U.S. Trustee electronically, through CM/ECF on July 2, 2019.

Pendon Wynette Hill
631 E. Pecan Avenue
Bastrop, LA 71220

Elijah Orum Young, III, Counsel for Debtor
ecf1@eorumyoung.com

E. Eugene Hastings, Chapter 13 Trustee
ecftr@ch13monroe.com

/s/ Tabitha Mangano
Tabitha Mangano (No. 32569)




     14-30766 - #83 File 07/02/19 Enter 07/02/19 08:30:54 Main Document Pg 3 of 3
